            Case 2:21-mj-03552-DUTY Document 2 Filed 08/02/21 Page 1 of 1 Page ID #:2



                                                                                               nS.a             ~
                                                                                               -.;              C~
                                                                                                                PV



                                                                                                      ~         t~
                                                                                                      car.      G~,~"_~"1
                                                                                                      E~frlJ!

                                        UNITED STATES DISTRICT COURT
                                     CENTRAI,DISTRICT OF CALIFORNIA                           ~ ~—~_,           3Y     ~~
                                                                                                r- C~ ~~
                                                                                                rn -~ c-„       ~      C
                                                                                                cn~--
                                                                                                   ;:> r
                                                             CASE NUMBER:
UNITED STATES OF AMERICA                                                               2:11CR00333~~ '~
                  V                              PLAINTIFF


Siamond Wilson                                                       REPORT COMMENCING CRIMINAL
                                                                                    ACTION


TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                               ~ :~~
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1~ Date and time of arrest: 8/2/2021 1000                                    ❑x AM ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court,for arraignment or
    any other preliminary proceeding:    ❑Yes       ~x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):    (~ Yes        ❑ No

4. Charges under which defendant has been booked:

     18USC3583 -Supervised Release Violation

5. Offense charged is a:    0x Felony      ❑Minor Offense          ❑Petty Offense       ❑Other Misdemeanor

6. Interpreter Required:    ~x No    ❑Yes        Language:

~• Year oEBirth: 1983

8. Defendant has retained counsel:       ~x No
   [~ Yes        Name:                                               Phone Number:

9. Name of Pretrial Services Officer notified: Vivian Ville~as

14• Remarks (if any): N/A


1 1. Name: Tim Hofer                                   (please print)

12. Office Phone Number:' 3-62Q-7676                                     13. Agency: USMS

14. Signature:                                                           1$• Date: 8/2/21


CR-64 (OS/18)                            REPORT COMMENCING CRIMINAL ACTION
